                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                      CR 18-19-GF-BMM

            Plaintiff,

     vs.                                       ORDER

KAYLA GRUCE,

            Defendant.


      Upon unopposed motion of the United States and for good cause shown, IT

IS ORDERED that page 5 of the judgement in this matter will be amended to

include the restitution amount of $2,360.00.

      DATED this 27th day of February, 2019.




                                         1
